DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2014/0001624 to Wityak et al.
	In re claims 1 and 7, Wityak discloses a heat transfer member reinforcement structure comprising:
	A main body (base plate (12)) having a first side (bottom side with respect to figure 2) and a second side (top side with respect to figure 2) and a reinforcement member (core (22)), the reinforcement member being fully embedded in and integral to the main body (see figure 2).
	Wherein the first side is a heat-conducting portion (bottom is not in contact with an item for absorbing heat therefore it is part of the structure that radiates heat and releases it into the ambient environment) and the second side being a heat contracting portion (top side is in contact with the transistors to absorb heat from said transistors).

	Please note with respect to the limitation of the reinforcement member being fully embedded in the main body by means of integral insert injection molding, applicant has not disclosed any specific criticality to the limitation.  Specifically, page 6 of the instant specification (paragraph [0025] of the publication) states that the reinforcement member is embedded in the main body by means of integral insert injection molding and states that alternatively an integral connection of components can be accomplished by other ways such as die casting or casting.  Therefore, examiner asserts the manner which the reinforcement member does not provide any specific structural limitation outside of creating an integral structure and therefore is a process of making the apparatus.  Therefore, outside the requirement of the reinforcement member being embedded within the main body in an integral manner the remainder of the product by process limitation is not being given patentable weight.

	In re claims 2 and 8,  Wityak discloses the apparatus as described above including the main body having a pair of first lateral sides (left and right side with respect to figure 3) and a pair of second lateral sides (top and bottom with respect to figure 3), the reinforcement member being correspondingly disposed in a position in adjacency to the first lateral sides and the second lateral sides (see figure 3, core structure is located in the center of the plate which is adjacent to all sides of the apparatus).

	In re claims 6 and 12, Wityak discloses the apparatus as described above including the main body being formed of silver, coper, gold, or alloys thereof. [0028] and the reinforcement member being made of the same or a different material which is silver or silver alloy [0024].

Response to Arguments
02/18/2022 have been fully considered but they are not persuasive.  Applicant argues that the amendments to the claims define an apparatus not found in the prior art specifically Wityak does not disclose a heat transfer member reinforcement structure comprising a main body having a first side which is a heat-conducting portion and a second side which is a heat-contacting portion with a reinforcement member disposed between the first and second side.
Applicant states that, “Although Wityak ‘624 also discloses a heat transfer member reinforcement structure … there is a Core 22 in baseplate 12, and the baseplate 2 (examiner assumes applicant means 12 here) is used to mount the dice or transistors 14.  In contrast, the main body 1 of the claimed invention is used to locate the heat-conducting member.  Hence it is clear the main body of the claimed invention and the base plate 12 in Wityak ‘624 are different in structure, function and purpose.”
Examiner respectfully disagrees.  The amended limitations have been addressed in the amended rejection above however for clarity examiner notes that the dice or transistors (14) are heat generating components, therefore the side of the main body in contact with the dice/transistors is a heat-contacting portion (in other words the side that is in contact with an item generating heat) and the other side opposite is a heat-conducting portion (the entire body is made out of heat conducting material) as by nature of the device being formed of heat-conducting material heat will dissipate into the ambient environment (or another component located opposite the transistors such as a heat sink) therefore defining the heat-conducting portion.
Therefore, for those reasons the claims are rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649